Bullard, J.,

delivered the opinion of the court.
The only question arising in this case, which has been argued in this court, and upon which we are called lo pronounce, relates to the quantum of damages which the plaintiff is entitled to recover against the sheriff, for removing certain slaves from the plantation which they were engaged .in cultivating, in violation of article 660, of the Code of Practice. It appears that eleven slaves were removed from the plantation during ten days, early in the month of May. * . , , . ,J , . „ . , , It is not pretended but that the shenii acted honestly. Being a public officer, in the discharge of his duty, he is to [le protected against excessive and vindictive damages. The . 1 . ° judge or the district adopted a standard, by which damages in the case should be measured, which is not satisfactory to this court. We think (he plaintiff entitled to nothing more *285than a bare remuneration for the loss sustained, so far as it can be ascertained. The judge assumed, as the basis of his calculation, the theory of two of the witnesses, to wit: that the eleven hands would have made forty-four bales of cotton, and that the loss of time is equal to one fourth, say eleven bales, of four hundred pounds each, estimated at from twelve to thirteen cents per pound. This appears to us too complex for practical application in such cases as the one now before the court. It assumes, that every slave will make four bales of cotton, makes no allowances for sickness, loss of time in consequence of bad weather, and the expense of clothing ; and, in fact, considers the gross amount of sales of the crop as the net profit of the labor of the slaves, without considering the other expenses of cultivation. Nor did the court make any allowance for one Sunday, which must have intervened. Although the scraping season may be important, we are not satisfied that, a delay of ten days, early in the month of May, necessarily involves a loss of one-fourth of the crop of the whole year. We consider the sheriff bound to make good the loss of time at the usual rates of hiring slaves. And from the best consideration we have been able to give the subject, little aided, indeed, by the testimony in the record, we conclude that the plaintiff is entitled to recover one hundred dollars damages.
So. where the sheriff illegally removed slaves, by seizure, from the plantation they were cultivating, abare remuneration for the loss sustained, so far as it can be ascertained, should be adopted as the measure of damages.
The damages for loss of time of slaves, by illegal seizure and removal, should be estimated at the usual rate of hiring slaves.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed ; and proceeding to render such judgment as in our opinion should have been given below, it is further ordered and decreed, that the injunction be rendered perpetual; that the plaintiff recover of the defendant, Thomas J. Robbins, one hundred dollars, and of the defendant, Bradford, five hundred dollars, with costs in the District Court, and that the plaintiff and appellee pay the costs of the appeal.